Citation Nr: 1544083	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an eye condition (claimed as glaucoma, dry eye syndrome, macular degeneration, and cataracts), to include as secondary to service-connected disability.

2. Entitlement to a compensable rating for bilateral hearing loss. 

3. Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling. 

4. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 31, 2009, and a rating in excess of 50 percent since December 31, 2009. 

5. Entitlement to a higher initial rating for residuals of a low back injury with degenerative arthritis and discogenic disease, rated as 10 percent disabling from June 7, 2006, and as 20 percent disabling from December 31, 2009. 

6. Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity with sciatica, rated as 10 percent disabling from June 7, 2006. 

7. Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity with sciatica, rated as 10 percent disabling from June 7, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal following December 2006 and June 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and a January 2008 rating decision of the VARO in St. Petersburg, Florida. 

The Veteran had requested and was scheduled for an RO hearing, but later withdrew that request in April 2009.

In August 2012, the Board remanded this matter for further development.  As to the issue decided herein, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for degenerative arthritis of the left hip, to include as secondary to service-connected disability, was also previously remanded.  In April 2013, the Appeals Management Center issued a rating decision granting this claim.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for service connection for degenerative arthritis of the left hip, to include as secondary to service-connected disability, will not be addressed in this decision.

The issues of entitlement to a compensable rating for bilateral hearing loss; entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling; entitlement to a rating in excess of 30 percent for PTSD prior to December 31, 2009, and a rating in excess of 50 percent since December 31, 2009; entitlement to a higher initial rating for residuals of a low back injury with degenerative arthritis and discogenic disease, rated as 10 percent disabling from June 7, 2006, and as 20 percent disabling from December 31, 2009; entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity with sciatica, rated as 10 percent disabling from June 7, 2006; and entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity with sciatica, rated as 10 percent disabling from June 7, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's eye condition (claimed as glaucoma, dry eye syndrome, macular degeneration, and cataracts) is not of service onset or otherwise related to the Veteran's military service, to include as secondary to a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for an eye condition (claimed as glaucoma, dry eye syndrome, macular degeneration, and cataracts), including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

In July 2007, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

With respect to the Dingess requirements, although the Veteran was not provided with notice of the effective date and disability rating regulations, because the claim on appeal is denied herein, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim decided herein, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records have been incorporated in to the claims file.  The RO also attempted to obtain any available Social Security Administration (SSA) records.  The SSA Records Center notified the RO in August 2012 that there were no medical records on file as the claimant did not file for disability benefits or filed, but no medical records were obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in April 2010 with an addendum in December 2010, and in March 2013.  These examinations involved a thorough review of the claims file and each opinion of an examiner was supported by a sufficient rationale.  Therefore, the Board finds that the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

Additionally, the Board finds there has been substantial compliance with its August 2012 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the present case, however, none of the Veteran's diagnosed eye disorders falls within the list of chronic disease in 38 C.F.R. § 3.309(a).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for an eye condition on both direct and secondary bases.

The United States Court of Appeals for the Federal Circuit  has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran argues that his an eye condition (claimed as glaucoma, dry eye syndrome, and macular degeneration) is secondary to service-connected diabetes mellitus, type II.

The in-service treatment records are absent of complaint, treatment, or diagnosis of any eye condition.

It is clear from the record that the Veteran has a diagnosis of diabetes (without retinopathy in both eyes), cataracts in both eyes, and meibomian gland dysfunction. There is no evidence within his VA treatment records of an etiological opinion linking any diagnosed eye condition to his military service or his service-connected disability.

According to a July 2007 VA treatment record, there is a history of longstanding flat juxta foveal pigment epithelial detachments of the right eye, likely idiopathic; diabetes mellitus retinopathy; and moderate cup-to-disc ratio with family history of glaucoma and normal range pressures.  In April 2009, the Veteran was diagnosed with dry eyes. 

The Veteran was afforded a VA examination in April 2010 where it was confirmed there was no evidence of diabetic retinopathy, but noted flat pigment epithelial detachment near fovea of the right eye and glaucoma was suspected.  The VA optometrist determined the Veteran has diabetes but no retinopathy.  The Veteran also did not have macular degeneration.  In December 2010, an addendum was submitted as the VA optometrist stated the Veteran's dry eye syndrome/ocular surface disease was not caused by or the result of his service-connected diabetes mellitus, type II.  The VA optometrist explained that the ocular surface disease/dry eye is an inflammatory ocular surface condition which decreased the quality of the tear film and causes ocular discomfort and blurred vision but was not at all related to the systemic disease diabetes mellitus.  This was based on clinical experience and a published medical literature review.  In addition, the VA optometrist determined the Veteran has been followed with risk factors for glaucoma but did not currently have a diagnosis.

In March 2013, the Veteran was afforded another VA eye examination where a diagnosis of diabetes without retinopathy in both eyes, cataracts in both eyes, and meibomian gland dysfunction was confirmed.  Upon review of the records, a physical examination, and the Veteran's lay statements, the VA examiner opined it was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner explained:

[The Veteran] with service connected diabetes mellitus, without ocular findings caused or [made] worse by this service connected diabetes mellitus.  [The Veteran] does not have glaucoma. Meibomian gland dysfunction/dry eye syndrome is an inflammatory condition, not caused by [diabetes mellitus].  Condition is age appropriate.  Literature search done, dry eye and meibomian gland dysfunction correlated with age, not diabetes mellitus.  [The Veteran] also with age appropriate cataracts not caused by diabetes.  The Age[-]Related Eye Disease Study, which examined 4477 individuals 60 to 80 years of age, found that moderate nuclear opacities were less common in person with diabetes mellitus.  The five-year follow-up results from the Reykjavik Eye Study confirmed that the incidence of nuclear sclerotic cataract was significantly lower in diabetic than in non-diabetic individuals.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for an eye condition including as secondary to a service-connected disability, must be denied.

Based upon the evidence of record, the Board finds direct service connection is not warranted as an eye condition was not manifest during active service and an eye condition is not shown to have developed as a result of an established event, injury, or disease during active service.  There is also no opinion of record that there is an etiological link between his eye condition and his military service.  

In addition, the Veteran does not claim his eye condition was incurred during service; instead he maintains that it is etiologically related to his service-connected diabetes mellitus, type II.  While the Board acknowledges the current diagnosis of bilateral cataracts and meibomian gland dysfunction, and the Veteran's claim that it is secondary to his service-connected diabetes mellitus, the preponderance of the evidence is found to be against such an etiology.  The April 2010 VA opinion with the December 2010 VA addendum opinion, along with the March 2013 VA opinion concluded that the Veteran's eye conditions were less likely as not caused or aggravated by his service-connected diabetes mellitus, type II. 

Furthermore, the Board notes that in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.     § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Regarding the Veteran's claimed glaucoma and macular degeneration, there is no indication the Veteran had a diagnosis of these claimed disorders in service nor does he have a current diagnosis of such.  The VA examiners throughout the record has determined that an actual diagnosis of bilateral glaucoma and macular degeneration could not be made.  Thus, the evidence does not show that the Veteran has a diagnosis of glaucoma and macular degeneration.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contention that he believes his eye condition is related to his service-connected diabetes mellitus, type II.  His assertions that he experiences symptoms are credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular questions of diagnosis and etiology of eye disorders and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of his eye condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Unfortunately, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service, or secondary to a service-connected disability.  In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an eye condition (claimed as glaucoma, dry eye syndrome, macular degeneration, and cataracts), to include as secondary to service-connected disability, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

According to a November 2014 statement, the Veteran claimed his service-connection bilateral hearing loss and PTSD are worse since the last examinations which took place in February 2013 and April 2010, respectively.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided a statement which indicates that his service-connected bilateral hearing loss and PTSD have worsened since the most recent VA examinations, VA is required to afford him a new contemporaneous VA examinations to assess the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran additional VA examinations.

Furthermore, the Veteran's November 2014 statement indicated he was currently being treated at the Fort Wayne VA medical facility for his service-connected diabetes, peripheral neuropathy, and low back conditions.  The Board notes that the most recent treatment records in the claims file are dated December 2013.  Subsequent records  are not within the claims file and, therefore, must be obtained.  Therefore, on remand any outstanding records, VA or private, must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, all VA treatment records since December 2013 must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All VA treatment records dated since December 2013 must be obtained and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice of any unavailable records must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that he can provide alternative forms of evidence.

2. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bilateral hearing loss. 

The entire claims file must be reviewed by the examiner in conjunction with the examination and such should be acknowledged in the report.

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

In addition to puretone thresholds and speech recognition scores, the examiner is to discuss the functional effects of the Veteran's service-connected hearing loss on his occupational and daily activities. 

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

3. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for an appropriate examination(s) for the purpose of determining the nature and severity of his PTSD.  The claims folder contents must be made available to the examiner in connection with the examination for review.  The examination report should reflect that such a review was made.  After physically evaluating the Veteran, the medical examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).

5. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


